       Case 1:20-cv-00040-JRH-BKE Document 20 Filed 06/08/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT            OF GEORGIA
                                  AUGUSTA DIVISION


CLIFFORD WASHINGTON,


        Plaintiff,

              V.                                 *             CV 120-040
                                                 *



C. R. BARD INCORPORATED and                      *
BARD PERIPHERAL VASCULAR                         *
INCORPORATED,                                    *
                                                 ★


        Defendants.                              *



                                        ORDER




        Before the Court is the Parties' stipulation of dismissal

without prejudice.         (Doc. 19.)       All parties signed the stipulation.

Upon    due   consideration,          the   Court      finds    dismissal      appropriate

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREJUDICE.         The   Clerk   is   DIRECTED        to    TERMINATE   all    motions   and


deadlines, if any, and CLOSE this case.                      Each party shall bear its

own costs, fees, and expenses.

       ORDER ENTERED at Augusta, Georgia, this                                day of June,

2020.




                                            J.   RA
                                            UNITEI7 STATES DISTRICT COURT
                                                      :rn   district of Georgia
